                                          Case 3:20-cv-05663-WHO Document 17 Filed 10/05/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZACHARY MURPHY,                                  Case No. 20-cv-05663-WHO
                                                        Plaintiff,
                                   8
                                                                                          ORDER DENYING MOTION TO
                                                 v.                                       REMAND
                                   9

                                  10     THE FINISH LINE, INC.,                           Re: Dkt. No. 6
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Zachary Murphy moves to remand this putative wage and hour class action to the

                                  14   Alameda County Superior Court on grounds that defendant The Finish Line, Inc.’s (“Finish Line”)

                                  15   removal pursuant to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d), was

                                  16   untimely. I find this motion is suitable for decision without oral argument and VACATE the

                                  17   hearing scheduled for October 7, 2020. See Civ. L. R. 7-1(b).

                                  18          The pleadings in this case were facially indeterminate as to removal jurisdiction. The

                                  19   allegations failed affirmatively disclose the amount in controversy or provide information from

                                  20   which Finish Line could readily ascertain the amount in controversy without independent

                                  21   investigation and analysis. Finish Line promptly removed after its own investigation revealed that

                                  22   the amount in controversy met CAFA’s threshold for removal. Finish Line has met its burden to

                                  23   prove the removal was timely. Murphy’s motion to remand is DENIED.

                                  24                                           BACKGROUND

                                  25          On May 12, 2020, Murphy served a putative class action complaint on his former

                                  26   employer, Finish Line, an athletic shoe and apparel retailer. Notice of Removal (“NOR”) [Dkt.

                                  27   No. 1] ¶ 5. On May 15, 2020, he filed the class action against Finish Line in Alameda County

                                  28   Superior Court on behalf of himself and other similarly situated current and former employees
                                          Case 3:20-cv-05663-WHO Document 17 Filed 10/05/20 Page 2 of 7




                                   1   within California, alleging the following seven causes of action: (i) failure to pay minimum wages;

                                   2   (ii) failure to pay overtime wages; (iii) failure to provide meal periods; (iv) failure to permit rest

                                   3   breaks; (v) failure to provide accurate itemized wage statements; (vi) failure to pay all wages due

                                   4   upon separation of employment; and (vii) violation of Business and Professions Code § 17200.

                                   5   Id., Ex. A (hereinafter “Compl.”). On July 23, 2020, Murphy filed a First Amended Complaint,

                                   6   adding an eighth claim for violation of the Private Attorney General Act (“PAGA”) under Labor

                                   7   Code § 2698. Id., Ex. F (hereinafter “FAC”).

                                   8          On August 13, 2020, Finish Line removed the FAC pursuant to CAFA, 28 U.S.C. §

                                   9   1332(d). NOR ¶ 2. Murphy now brings this motion to remand, contending that removal was

                                  10   improper because it was untimely pursuant to 28 U.S.C. § 1446(b). Notice of Motion and Motion

                                  11   to Remand Action to State Court (“Mot.”) [Dkt. No. 6]. Finish Line’s removal of this case on

                                  12   August 13, 2020 occurred 93 days after it was served with the Complaint on May 12, 2020 and 21
Northern District of California
 United States District Court




                                  13   days after it was served with the FAC on July 23, 2020. See Mot. 3; NOR ¶¶ 5, 8.

                                  14                                           LEGAL STANDARD

                                  15          A defendant may remove a class action from state to federal court by filing a notice of

                                  16   removal that lays out the grounds for removal. 28 U.S.C. § 1453(b); 28 U.S.C. § 1446(a). The

                                  17   district court must remand the case to state court if it lacks subject matter jurisdiction. 28 U.S.C. §

                                  18   1447(c). The removal statutes are construed restrictively, and the district court must remand the

                                  19   case if it appears before final judgment that the court lacks subject matter jurisdiction. Shamrock

                                  20   Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108–09 (1941); 28 U.S.C. § 1447(c). No presumption

                                  21   against removal exists in cases invoking CAFA, “which Congress enacted to facilitate

                                  22   adjudication of certain class actions in federal court.” Dart Cherokee Basin Operating Co., LLC v.

                                  23   Owens, 574 U.S. 81, 89 (2014). The burden of establishing federal jurisdiction is on the removing

                                  24   party. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

                                  25          “The notice of removal of a civil action or proceeding shall be filed within 30 days after

                                  26   the receipt by the defendant, through service or otherwise, of a copy of the initial pleading setting

                                  27   forth the claim for relief upon which such action or proceeding is based.” 28 U.S.C. § 1446(b)(1).

                                  28   However, “if the case stated by the initial pleading is not removable, a notice of removal may be
                                                                                           2
                                          Case 3:20-cv-05663-WHO Document 17 Filed 10/05/20 Page 3 of 7




                                   1   filed within 30 days after receipt by the defendant, through service or otherwise, of a copy of an

                                   2   amended pleading, motion, order or other paper from which it may first be ascertained that the

                                   3   case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3). The Ninth Circuit has

                                   4   recently held that sections “1441 and 1446, read together, permit a defendant to remove outside

                                   5   the two thirty-day periods on the basis of its own information, provided that it has not run afoul of

                                   6   either of the thirty-day deadlines.” Trahan v. U.S. Bank Nat’l Ass’n, No. C 09-03111 JSW, 2014

                                   7   WL 116606, at *3 (N.D. Cal. Jan. 13, 2014) (citing Roth v. CHA Hollywood Medical Center, L.P.,

                                   8   720 F.3d 1121, 1125 (9th Cir. 2013)).

                                   9                                               DISCUSSION

                                  10           As amended by CAFA, 28 U.S.C. § 1332(d) vests district courts with original jurisdiction

                                  11   of any civil action in which, inter alia, the amount in controversy exceeds the sum or value of

                                  12   $5,000,000, exclusive of interest and costs, and in which the aggregate number of proposed
Northern District of California
 United States District Court




                                  13   plaintiffs is 100 or greater, and any member of the plaintiff class is a citizen of a state different

                                  14   from any defendant.” Lowdermilk v. U.S. Bank Nat’l Ass’n, 479 F.3d 994, 997 (9th Cir. 2007)

                                  15   (citing 28 U.S.C. § 1332(d)).

                                  16           The parties do not dispute whether these substantive requirements are met. The only

                                  17   question presented in this motion is whether Finish Line’s notice of removal was timely. Under

                                  18   section 1446(b), there are “two thirty-day windows during which a case may be removed—during

                                  19   the first thirty days after the defendant receives the initial pleading or during the first thirty days

                                  20   after the defendant receives a paper ‘from which it may first be ascertained that the case is one

                                  21   which is or has become removable’ if ‘the case stated by the initial pleading is not removable.’”

                                  22   Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 692 (9th Cir. 2005) (quoting 28 U.S.C. §

                                  23   1446(b)).

                                  24           For the thirty-day clock to begin, the plaintiff must affirmatively reveal facts that give

                                  25   notice to possible federal subject matter jurisdiction. Durham v. Lockheed Martin Corp., 445 F.3d

                                  26   1247, 1250–51 (9th Cir. 2006); Harris, 425 F.3d at 690–91, 695. Courts only look at “the four

                                  27   corners of the applicable pleadings” to determine whether a party had notice regarding

                                  28   removability. Harris, 425 F.3d at 694 (“[N]otice of removability under [section] 1446(b) is
                                                                                           3
                                           Case 3:20-cv-05663-WHO Document 17 Filed 10/05/20 Page 4 of 7




                                   1   determined through examination of the four corners of the applicable pleadings, not through

                                   2   subjective knowledge or a duty to make further inquiry.”). A defendant does not have an

                                   3   affirmative duty to investigate whether a case is removable upon receiving the complaint nor is

                                   4   required to engage in guesswork regarding removability, but a defendant must use a reasonable

                                   5   amount of intelligence in ascertaining whether a case is removable. Roth, 720 F.3d at

                                   6   1125; Kuxhausen v. BMW Financial Servs. NA, LLC, 707 F.3d 1136, 1140 (9th Cir. 2013) (a party

                                   7   is not freed from the need to make “mathematic[al] calculation[s]” of numbers given in a

                                   8   pleading); Harris, 425 F.3d at 697 n.9 (internal citation omitted).

                                   9          The Ninth Circuit maintains that, provided that neither section 1446(b)(1) and (b)(3) have

                                  10   been triggered, a defendant may investigate whether a case a removable and file a notice of

                                  11   removal “at any time.” Rea v. Michaels Stores Inc., 742 F.3d 1234, 1238 (9th Cir. 2014); Roth,

                                  12   720 F.3d at 1126 (“A CAFA case may be removed at any time, provided that neither of the
Northern District of California
 United States District Court




                                  13   two thirty-day periods under [sections] 1446(b)(1) and (b)(3) has been triggered.”). While this

                                  14   may result in some strategic gamesmanship, the Ninth Circuit has found that plaintiffs may protect

                                  15   themselves by providing defendants with a document “from which removability can be

                                  16   ascertained.” Trahan, 2014 WL 116606, at *3 (citing Roth, 720 F.3d at 1126).

                                  17          Finish Line argues that the principles of Roth, Harris, and Rea are applicable here because

                                  18   neither thirty-day removal periods under section 1446(b) were triggered. Opposition to Plaintiff’s

                                  19   Motion to Remand Action to State Court (“Oppo.”) [Dkt. No. 14] 6; NOR ¶ 38. It contends that

                                  20   removal was timely because both the initial Complaint and the FAC are devoid of facts to support

                                  21   any of the necessary elements of removal under CAFA, including putative class size or the amount

                                  22   in controversy.1 Murphy argues that remand must be granted because Finish Line removed this

                                  23   case 93 days after it was served with the original Complaint, and therefore failed to remove within

                                  24   either of the thirty-day periods mandated by section 1446(b). Mot. 4.

                                  25          Although the Complaint and FAC indicate that the class size is “estimated to be greater

                                  26
                                  27   1
                                         Finish Line alternatively argues that to the extent the FAC can be deemed “determinative” it
                                  28   timely removed on August 13, 2020 which is within 30 days of the service of the FAC on July 23,
                                       2020. Oppo. 7 n.5.
                                                                                          4
                                          Case 3:20-cv-05663-WHO Document 17 Filed 10/05/20 Page 5 of 7




                                   1   than 100 individuals,” Finish Line is correct that, under the four corners of both pleadings,

                                   2   Murphy failed to allege damages with enough specificity to establish the amount in controversy,

                                   3   which would have begun the thirty-day clock. Compl. ¶ 23; FAC ¶ 23; Harris, 425 F.3d at 694–

                                   4   95. The Complaint and FAC simply state that the damages sought “exceeds the minimal

                                   5   jurisdictional limits of the Superior Court.” Compl. ¶ 6; FAC ¶ 6. As Finish Line points out, the

                                   6   pleadings lack any facts regarding the number of meal and/or rest period violation per class

                                   7   member during the applicable statute of limitations period. Oppo. 7.

                                   8          Finish Line could not have reasonably determined the amount in controversy from the

                                   9   given numbers via a mathematical calculation, and under the law, it had no further duty to estimate

                                  10   or investigate whether the case was removable upon service of either the Complaint or FAC. See,

                                  11   e.g., Figueroa v. Delta Galil USA, Inc., No. 18-CV-07796-RS, 2019 WL 1433727, at *2 (N.D.

                                  12   Cal. Apr. 1, 2019) (finding defendants could not determine the amount in controversy from the
Northern District of California
 United States District Court




                                  13   face of the FAC in a wage and hour case as plaintiff did not include any allegations regarding

                                  14   salary, a specified number of claimants, or exact amount of meal periods missed); Trahan, 2014

                                  15   WL 116606, at *4 (finding plaintiff’s failure to expressly state the amount in controversy and

                                  16   make any specific assertions about the amount of damages did not allow defendant to make a

                                  17   simple mathematical calculation to determine the amount in controversy and thus plaintiff’s

                                  18   documents were “indeterminate”); Sheppard v. Staffmark Inv., LLC, No. 20-CV-05443-BLF, 2020

                                  19   WL 5593232, at *3 (N.D. Cal. Sept. 18, 2020) (finding FAC was indeterminate because plaintiff

                                  20   “only stated the damages sought exceeded the minimal $25,000 jurisdictional limits of the

                                  21   Superior Court and briefly approximated there may be more than 100 putative class members,

                                  22   with no specification of how many times the listed Labor Code violations may have occurred”);

                                  23   Calkins v. Google, Inc., No. 13-CV-00760-JST, 2013 WL 3556042, at *3 (N.D. Cal. Jul. 12, 2013)

                                  24   (FAC was indeterminate because it was “devoid of any allegation showing that the amount in

                                  25   controversy exceed[ed] CAFA’s $5 million threshold or that the number of purported violations of

                                  26   Section 632 [was] greater than 1,000”); see also Roth, 720 F.3d at 1125; Kuxhausen, 707 F.3d at

                                  27   1140; Harris, 425 F.3d at 697 n.9.

                                  28          Because both the Complaint and FAC were indeterminate, neither thirty-day clocks
                                                                                         5
                                          Case 3:20-cv-05663-WHO Document 17 Filed 10/05/20 Page 6 of 7




                                   1   triggered and Finish Line was allowed to remove outside the thirty-day period on the basis of its

                                   2   own information when it decided to investigate. Trahan, 2014 WL 116606, at *3; Rea, 742 F.3d

                                   3   at 1238; Roth, 720 F.3d at 1126. Finish Line contends that it conducted its own investigation after

                                   4   the FAC was filed on July 23, 2020 to determine the amount in controversy. Oppo. 2; NOR ¶ 38.

                                   5   It independently determined, based on its own business records, that the class comprised of

                                   6   approximately 5,612 individuals who worked a total of approximately 218,399 bi-weekly pay

                                   7   periods at the average hourly rate of $13.31 during the relevant time period, revealing that the

                                   8   amount of controversy exceeds five million dollars. NOR ¶¶ 38–41, 69. Upon this discovery,

                                   9   Finish Line promptly removed the case this court on August 13, 2020.

                                  10          In its reply, Murphy argues that Finish Line still does not meet its burden of proving

                                  11   removal was timely because it fails to demonstrate that it filed for removal within thirty days of its

                                  12   own investigation ascertaining removability. Reply in Support Motion to Remand [Dkt. No. 15]
Northern District of California
 United States District Court




                                  13   3. But “[t]his Circuit does not require [Finish Line] to prove that it removed the case

                                  14   within thirty days of its own investigation—indeed, [Finish Line] may remove ‘at any time’

                                  15   if [sections] 1446(b)(1) and (b)(3) have not been triggered.” Sheppard, 2020 WL 5593232, at *4

                                  16   (quoting Rea, 742 F.3d at 1238); Gutierrez v. Stericycle, Inc., No. LACV1508187JAKJEMX,

                                  17   2017 WL 599412, at *11 (C.D. Cal. Feb. 14, 2017) (rejecting plaintiff’s contention that

                                  18   defendant’s “own knowledge and investigation triggered the 30-day limit” because the “position is

                                  19   not supported by the relevant cases”); see also Roth, 720 F.3d at 1126.

                                  20          Finish Line contends that it began its investigation sometime after being served with the

                                  21   FAC, and filed its NOR about 21 days after the FAC was served, which is a reasonable time

                                  22   considering the detailed calculation that went into determining the amount in controversy for this

                                  23   class action. See NOR ¶¶ 43–69. Removal was timely.

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
                                         Case 3:20-cv-05663-WHO Document 17 Filed 10/05/20 Page 7 of 7




                                   1                                         CONCLUSION

                                   2          For the foregoing reasons, Murphy’s motion to remand is DENIED.

                                   3          IT IS SO ORDERED.

                                   4   Dated: October 5, 2020

                                   5

                                   6
                                                                                              William H. Orrick
                                   7                                                          United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    7
